DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 05, 2021 has been entered. Claims 1-9 remain pending in the application. Applicant’s amendments to the claims have overcome the rejections under 35 USC 112 previously set forth in the Non-Final Office Action mailed June 11, 2021.

Claim Objections
Claim 6 is objected to because there is a lack of antecedent basis for “the inner wall of the outer cap” in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foshee et al. (USPN 8475404).
Regarding claim 1, Foshee teaches an outer cap (vial access device 102) of a liquid medicine-injecting device (syringe 101), the outer cap comprising a suction needle (spike-like vial accessing member 233) for sucking a liquid medicine and a cap hub (housing 132) hermetically coupled to the liquid medicine-injecting device (Figure 26A; [Col 14, lines 4-24], the outer cap having an internal space (extending from second end 193 to open first end 195 of vial attachment device 102, the space extending through both internal lumen 138 and fluid lumen 139) extending from the suction needle to the cap hub (Figures 13A and 26A), wherein in the internal space, an injection needle-receiving portion (open first end 195 of housing 132 leading into internal lumen 138; Figures 13A and 26A) is provided for receiving an injection needle when the liquid medicine-injecting device is assembled (Figure 26A), while a suction flow passage (fluid lumen 139 and fluid conduit 135) is formed along an outer surface of an injection needle-receiving portion (Figure 13A, wherein an outer surface of 138 is formed by the outer surface of the accessing ember 133/233 and the fluid lumen 139 extends along this surface); and wherein a sealing member (syringe external seal 112) is provided at an inlet of the injection needle-receiving portion to be in contact with a peripheral surface of the liquid medicine-injecting device so as to maintain airtightness between the internal space and the injection needle-receiving portion when the liquid medicine-injecting device is assembled (Figures 25A and 26A; “Fluid communication between the syringe and the vial bypasses the needle or dispensing means of the syringe. For example, the vial access device accommodates needle or other dispensing means of the syringe such that, within the adapter, it is sheathed and/or isolated from fluid communication between the syringe and the vial. In one aspect, fluid communication between the syringe and the vial comprises a fluid path bypass.” [Col 10, line 12]).

hermetic contact end integrally extending from an inner wall (sealable interface 208) of the outer cap (“Seal (112) is fully seated inside the housing of vial access device (102) in this activated configuration” [Col 14, line 6]) and having a section to be brought into contact with the peripheral surface of the liquid medicine-injecting device (Figure 26A).

Regarding claim 3, Foshee teaches the outer cap of the liquid medicine-injecting device of Claim 2, wherein the hermetic contact end includes a thin flesh portion (deformable member 121; Figure 30A) which is part of the hermetic contact end thinner than another part of the hermetic contact end (pre-slit access port 120 or external syringe outer sealing means 113, for example) in contact with the peripheral surface of the liquid medicine-injecting device (Figure 30A) such that the thin flesh portion is resiliently bent to support the hermetic contact end (Figure 25A, 26A, and 30A; wherein deformable member 121 flexes and supports the seal 112 at least on the hub 123) and the hermetic contact end is brought into resilient contact with the peripheral surface of the liquid medicine-injecting device (Figure 26A).

Regarding claim 4, Foshee teaches the outer cap of the liquid medicine-injecting device of Claim 3, wherein an elastic hermetic member (center portion of seal 112; see annotated Figure 26A below) is provided on the hermetic contact end such that the elastic hermetic member is disposed between the hermetic contact end and the peripheral surface of the liquid medicine-injecting device (Figure 30A).

Regarding claim 5, Foshee teaches the outer cap of the liquid medicine-injecting device of Claim 4, wherein a plurality of unidirectional inclined wings (deformable member 121 and pre-slit access port 120; labeled in Figure 30A) are formed on an inner peripheral surface of the plurality of hermetic structures composed of the unidirectional inclined wings are formed between the elastic hermetic member and the peripheral surface of the liquid medicine-injecting device (Figures 25A and 30A).

Regarding claim 6, Foshee teaches the outer cap of the liquid medicine-injecting device of Claim 1, wherein the sealing member (seal 112) is a ring-shaped elastic hermetic body (Figure 26A) provided on the inner wall (sealable interface 208) of the outer cap (“Seal (112) is fully seated inside the housing of vial access device (102) in this activated configuration” [Col 14, line 6]; Figure 26A) and having a section to be brought into resilient contact with the peripheral surface of the liquid medicine-injecting device (Figure 26A).

Regarding claim 7, Foshee teaches the outer cap of the liquid medicine-injecting device of Claim 6, wherein a plurality of unidirectional inclined wings (deformable member 121 and pre-slit access port 120; labeled in Figure 30A) are formed on an inner peripheral surface of the ring-shaped elastic hermetic body (seal 112) and are arranged to be inclined in an assembly direction of the liquid medicine-injecting device (Figures 25A and 30A) such that a plurality of hermetic structures composed of the unidirectional inclined wings are formed between the ring-shaped elastic hermetic body and the peripheral surface of the liquid medicine-injecting device (Figures 25A and 30A).

Regarding claim 8, Foshee teaches the outer cap of the liquid medicine-injecting device of Claim 5, wherein a control protrusion (syringe accessing member 134) for controlling opening and closing of a one-way valve means (pre-slit access port 120) provided in the liquid medicine-injecting device is integrally and protrudingly formed on the inner wall of the outer cap (Figures 13A and 26A; “Syringe accessing member (134) pierces pre-slit access port (120) to 


    PNG
    media_image1.png
    673
    336
    media_image1.png
    Greyscale
[AltContent: rect][AltContent: arrow][AltContent: textbox (Elastic hermetic member )]Regarding claim 9, Foshee teaches the outer cap of the liquid medicine-injecting device of Claim 7, wherein a control protrusion (syringe accessing member 134) for controlling opening and closing of a one-way valve means (pre-slit access port 120) provided in the liquid medicine-injecting device is integrally and protrudingly formed on the inner wall of the outer cap (Figure 26A; “Syringe accessing member (134) pierces pre-slit access port (120) to open a fluid conduit and to allow fluid communication between the syringe (101) and vial access device interconnected conduits (197).” [Col 14, line 8]).
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the argument that Foshee does not disclose an injection needle-receiving portion provided in the internal space and a suction flow passage formed along an outer surface of the injection needle-receiving portion as recited in claim 1, the examiner respectfully disagrees. As detailed and characterized above, Foshee discloses an outer cap (102) having an internal space extending from the suction needle to the cap hub (Figures 13A and 26A; extending from second end 193 to open first end 195 of vial attachment device 102, the space extending through both internal lumen 138 and fluid lumen 139), wherein in the internal space, an injection needle-receiving portion (open first end 195 of housing 132 leading into internal lumen 138; Figures 13A and 26A) and a suction flow passage (fluid lumen 139 and fluid conduit 135) is formed along an outer surface of an injection needle-receiving portion (Figure 13A, wherein an outer surface of 138 is formed by the outer surface of the accessing member 133/233 and the fluid lumen 139 extends along this surface).
Regarding the argument that Foshee does not disclose a thin flesh portion that is resilient bent to support the hermetic contact end as recited by claim 3, the examiner respectfully disagrees. Foshee discloses a sealing member (112) that is a hermetic contact end including a thin flesh portion (deformable member 121; Figure 30A) that is resiliently bent to support the hermetic contact end (Figure 25A, 26A, and 30A; wherein deformable member 121 flexes and supports the seal 112 at least on the hub 123). 
In response to applicant's argument that the references fail to show certain features of applicant’s invention (“in Foshee…the seal (112) is not configured to be brought into resilient contact with the peripheral surface of the injection needle” (Remarks, Page 14), it is noted that the features upon which applicant relies (i.e., the hermetic contact end in resilient contact with In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 3 requires “the hermetic contact end is brought into resilient contact with the peripheral surface of the liquid medicine-injection device”, not contact with the peripheral surface of the injection needle. Foshee discloses that the hermetic contact end (112) is in resilient contact with the peripheral surface of the liquid medicine-injection device (syringe 101), as best shown in Figures 26-26A. Foshee additionally discloses that at least deformable member 121 of seal 112 is in contact with the peripheral surface of the hub (136) of the injection needle (Figure 30A). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/            Examiner, Art Unit 3783     

/KAMI A BOSWORTH/            Primary Examiner, Art Unit 3783